DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1, 6, 19-21, 23-27, and 31-33 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Derek Lightner (Reg. no. 57298) on March 31, 2021.

The application has been amended as follows: 
In claim 6 delete “the metal structure comprises,”
In claim 20 delete “the metal structure comprises,”

Reasons for Allowance
Claims 1, 6, 19-21, 23-27, and 31-33 are allowed.
The following is an examiner’s statement of reasons for allowance: All embodiments of the closest prior art applied Appel (US 20090151822) require a B19 phase for favorable 
Examiner’s amendment to claims 6 and 20 in addition to applicant’s entered amendment overcome all outstanding rejections under 35 USC 112(b) and 35 USC 112(d). The examiner’s deletes “the metal structure comprises,” from claims 6 and 20 which ensures that the recited limitations further specify the volume fractions of microstructure features introduced in claims 1 and 19, and that the claims exclude any element, step, or ingredient of the composition or that metal structure not specified in the claim. Examiner had previously considered limitations with respect to prior art. As read, the claimed alloy requires a chemical composition which is closed to elements not recited and some metal structure which is closed to microstructure phases not recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647.  The examiner can normally be reached on MR 8:00-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN P. O'KEEFE/            Examiner, Art Unit 1737                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736